IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

DAVID H. WILSON,                        NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-0852

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed May 8, 2015.

Petition Seeking Belated Appeal -- Original Jurisdiction.

David H. Wilson, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition seeking a belated appeal of the order rendered on August 5, 2014,

denying petitioner’s second amended motion to correct illegal sentence in Taylor

County Circuit Court case numbers 1989-409-CF, 1990-39-CF, 1990-317-CF, and

1992-355-CF, is granted. Upon issuance of mandate, a copy of this opinion shall be

furnished to the clerk of the lower tribunal for treatment as a notice of appeal.

LEWIS, C.J., WETHERELL and RAY, JJ., CONCUR.